



COURT OF APPEAL FOR ONTARIO

CITATION: Sheppard International Trading Inc. v. Baghai, 2014
    ONCA 381

DATE: 20140512

DOCKET: C57578

Laskin, Rouleau and Lauwers JJ.A.

BETWEEN

Sheppard International Trading Inc.

Plaintiff (Appellant)

and

Shahab Baghai, also known as Shane Baghai,
Manda Baghai
, Shane Baghai Homes Inc., Baghai
    Developments Ltd.,
BBT Devgroup Inc., Reza Banai, Banai
    Management Inc., Mitra Banai, also known as Movasagh Nekoonam Banai, Tes
    Development Inc., Air Touch Inc., Siavash Taheri, Manouchehr Estifa and Bijan
    Shiekholeslami

Defendants (Respondents)

Douglas Christie, for the appellant

Kevin Sherkin and Jeremy Sacks, for the respondents

Heard: April 28, 2014

On appeal from the judgment of Justice A.J. OMarra of
    the Superior Court of Justice, dated July 29, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge made findings of fact, which are well supported by the
    record.  In the light of those findings we see no error in the granting of summary
    judgment.

[2]

However, we are concerned about the motion judges award of substantial
    indemnity costs.  The parties did not make submissions on costs, and we are not
    persuaded of any basis for substantial indemnity costs.  Leave to appeal costs
    is granted, and an award of partial indemnity costs is substituted.  The appeal
    is otherwise dismissed with costs to the respondents of $10,000 all in.


